Citation Nr: 1531434	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  09-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II and/or coronary artery disease.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:  Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969.  The Veteran was awarded the Bronze Star, Combat Infantryman Badge (CIB) and the Purple Heart for his actions in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in March 2012; a transcript of that hearing is associated with the claims file.

In June 2012, in pertinent part, the Board reopened the claim for service connection for hypertension on the basis on new and material evidence and remanded this reopened issue as well as the claim for service connection for a bilateral knee disorder for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the current record and the development completed after the June 2012 Board remand, the Board finds that another remand is necessary.

Initially, the Board notes that the Veteran submitted a new VA Form 21-22 in January 2015 appointing a new representative, the Illinois Department of Veterans Affairs.  The Veteran did not limit this representation and the Illinois Department of Veterans Affairs is now the representative regarding the issues currently in appellate status.  There is no indication, however, that this representative has been given an opportunity to provide argument on appeal.  After the additional directed development (see below), the representative should be provided an opportunity to provide a response (such as in a 646).

Regarding the VA examinations obtained pursuant to the prior Board remand, after review of the reports, the Board finds that an additional VA examination regarding the bilateral knee disorder should be obtained.  In the July 2012 VA examination, the examiner provided negative opinions on both questions of direct and secondary service connection.  Considering the examiner's rationale, the examiner did not account for this combat Veteran's credible testimony regarding the effect of repeated jumps of 12 to 16 feet from helicopters with a heavy pack and machinegun while in Vietnam and his account of a specific injury to the left knee in service.  Instead, the examiner's rationale relied on the lack of documentation of knee injuries in the service treatment records.  The Board finds that the examiner's failure to account for the credible lay testimony regarding the Veteran's reported injuries in combat service renders this opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (regarding obtaining adequate opinions); see also Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (regarding the effect of combat service on the consideration of service connection claims).

In addition, in the opinion regarding secondary service connection, the examiner does not address the issue of aggravation by a service-connected disability, and such was specifically directed by the Board remand.  In addition, the examiner in part supports this aspect of the opinion by stating that X-rays did not show osteo arthritis of the knees, but earlier in this same report she provided diagnoses of osteoarthrosis of the left knee and bilateral degenerative joint disease.  Therefore, the Board finds this portion of the examiner's opinion is internally inconsistent and that the examiner failed to address all the questions posed by the Board.  See Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  For all these reasons, the Board directs an additional examination be provided by a different examiner who should address the questions previously posed.  

In addition, ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The most recent VA treatment records date from June 2012 at the Hines, Illinois VA Medical Center (VAMC).  The records indicate that the Veteran receives all his care at this VAMC.

Lastly, current review of the record reveals conflicting evidence regarding whether the Veteran has previously been in receipt of disability benefits from the Social Security Administration (SSA).  To ensure a complete record for the Board's consideration, upon remand, any records maintained by SSA should be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Hines VA Medical Center since June 2012 and associate those documents with the claims file.

2.  Obtain from SSA any existent disability decisions and all related records concerning the Veteran's application for disability benefits, and associate these records with the claims file.

3.  After completing directives #1-2, schedule the Veteran for a VA examination to determine whether any current bilateral knee disorder is related to service or service-connected diabetes mellitus, type II.  If possible, this examination should be provided by a different examiner than the examiner who provided the July 2012 VA examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any bilateral knee disorder found, including any arthritic condition thereof.  The examiner should then opine whether any Veteran's bilateral knee disorder found, including bilateral knee arthritis, more likely, less likely or at least as likely as not (50 percent or greater probability) began in or is the result of military service, to include jumping 12 to 16 feet out of helicopters in the Republic of Vietnam as a part of his combat service.  

The examiner should additionally opine as to whether the Veteran's bilateral knee disorder is due to or aggravated (i.e., made permanently worse beyond the normal progression of that disease) by his diabetes mellitus, type II.  The examiner MUST address both causation and aggravation in that opinion.  The examiner should note that service-connection is in effect for peripheral neuropathy of the lower extremities.  The questions posed relate to other diagnoses.

If aggravation is found, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the AOJ should review the claims file and readjudicate the Veteran's claims for service connection.  If any benefit sought on appeal remain denied, the Veteran and his representative, currently Illinois Department of Veterans Affairs, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

